Citation Nr: 1427803	
Decision Date: 06/19/14    Archive Date: 06/26/14

DOCKET NO.  10-35 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of transverse myelitis. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 






INTRODUCTION

The Veteran served on active duty from July 1956 to March 1959.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In March 2014, the Board requested an opinion from an independent medical examiner (IME) in accordance with 38 U.S.C.A. § 7109 (West 2002) and 38 C.F.R. § 20.901 (2013).  The requested opinion has been provided and associated with the record.  The IME opinion was provided to the Veteran and his representative and they were afforded 60 days to provide additional argument or evidence.  In a June 2014 Informal Hearing Presentation (IHP) the Veteran's representative stated that he had no further argument or evidence to submit.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The probative evidence is against finding that the Veteran incurred additional disability as a result of VA surgical treatment, hospital care, or medical treatment, to include failure to timely diagnose and treat the Veteran's transverse myelitis.


CONCLUSION OF LAW

The criteria for entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for residuals of transverse myelitis are not met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. §§ 3.159, 3.361 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As required by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist Veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (2013).  Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim or claims.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In Pelegrini v. Principi, the United States Court of Appeals for Veteran's Claims Court (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  18 Vet. App. 112, 120-21 (2004). 

In a letter dated August 2009, VA satisfied its duty to notify the Veteran.  Specifically, the RO notified the Veteran of the information and evidence necessary to substantiate the claim; information and evidence that the VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The letter also notified the Veteran about the process by which disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA has satisfied its duty pursuant to 38 U.S.C.A § 5103A (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159(c) (2013) to assist the Veteran.  VA treatment records, the Veteran's lay statements, and medical treatise evidence submitted by the Veteran are of record.  Additionally, VA obtained an IME opinion in March 2014.  Review of the IME reflects that the VA-contracted neurologist reviewed the complete record, considered the Veteran's aggregate medical history, provided the requested opinion, and supported the opinion with a complete rationale that cited to medical research studies.  The Board finds that the March 2014 IME opinion provides adequate evidence for adjudicating the Veteran's claim.  

The Board notes that the record indicates that the Veteran sought treatment for his transverse myelitis symptoms from East Copper Hospital prior to seeking VA medical care.  Those records have not been associated with the claims file.  However, the Board finds that a remand to obtain those records is not necessary.  The Veteran claims compensation pursuant to 38 U.S.C.A. § 1151 (West 2002) for a failure to timely diagnosis and treat his transverse myelitis.  As the private treatment records pre-date the Veteran's VA medical care in question, they are not pertinent for deciding whether there was fault by VA for any delay in the Veteran's diagnosis and treatment.

Based on the foregoing, the Board finds that VA has satisfied its duties to notify and assist under the governing law and regulation.  The Board will therefore review the merits of the Veteran's claim, de novo.  

Legal Criteria 

When a Veteran suffers additional disability as the result of surgical or medical treatment by VA, disability compensation shall be awarded for a qualifying additional disability in the same manner as if such additional disability were service-connected.  A disability is a qualifying additional disability if the disability was caused by VA treatment, and the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the surgical or medical treatment; or the additional disability was not reasonably foreseeable.  38 U.S.C.A. § 1151(a) (West 2002).

To determine whether the Veteran has additional disability, VA compares the Veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy (CWT) program upon which the claim is based to the Veteran's condition after such care, treatment, examination, services, or program has stopped.  VA considers each involved body part or system separately.  38 C.F.R. § 3.361(b) (2013).

Under 38 C.F.R. § 3.361 (2013), to establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part, it must be shown that the VA failed to exercise the degree of care that would be expected of a reasonable health care provider. 

Under 38 C.F.R. § 3.361(c) (2013), a claim based on additional disability due to surgical or medical treatment must meet the causation requirements.  To establish causation, the evidence must show that the VA's treatment caused the additional disability.  Merely showing that a Veteran received treatment and that the Veteran has an additional disability does not establish cause.  Id.

VA treatment cannot cause the continuance or natural progress of a disease or injury for which such care was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2) (2013).  The proximate cause of disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361 (2013).

Whether the proximate cause of an additional disability is an event not reasonably foreseeable must be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with informed consent.  38 C.F.R. § 3.361(d) (2013).

Liability under § 1151 may also be established if VA furnished treatment without the informed consent of the Veteran or his representative in compliance with 38 C.F.R. § 17.32 (2013).  Minor deviations from the 38 C.F.R. § 17.32 requirements that are immaterial under the circumstances of a case will not defeat a finding of informed consent.

Analysis

The Veteran contends that benefits under the provisions of 38 U.S.C.A. § 1151 are warranted for residual disability resulting from VA failure to properly diagnose and treat his transverse myelitis.  The Veteran asserts that he was mistreated for 16 days and that by the time VA properly diagnosed his condition, his transverse myelitis has already caused permanent damage.  In support of his contentions, the Veteran noted that he can no longer work, must use a cane to walk, and cannot do activities of daily living that he could perform prior to his transverse myelitis.  

VA treatment records indicate that the Veteran was admitted to the VA medical center (VAMC) in Charleston, South Carolina on March 20, 2006 with complaints of shoulder pain, upper extremity numbness, and headaches.  He reported that his headache and shoulder pain started three days prior and that he had been treated at a private hospital, but was discharged with blood pressure and pain medication.  On the morning of his admittance to the Charleston VAMC, his shoulder began hurting, the pain radiated into both shoulders, and his arms and fingers became numb.  

Upon being admitted, the Veteran underwent an MRI to rule out a spinal or cervical nerve injury.  The Veteran's MRI did not reveal any acute ischemic or hemorrhagic changes, but multiple areas of foraminal stenosis and degenerative changes were noted.  The preliminary report suggested slow flow in his lumbar vertebral artery.  Based on the Veteran's neurological symptoms and MRI results, a neurosurgical consult was requested.  The neurologist recommended placing the Veteran in a cervical collar to brace his neck and help control pain.  The Veteran was referred to physical therapy for instruction on use of his cervical traction unit.  

The Veteran continued to have upper extremity pain and numbness and lower extremity numbness.  Another neurology consultation was requested on March 22, 2006, at which time the Veteran stated that his symptoms actually started 4-5 months prior with intermittent upper extremity weakness, while his lower extremity weakness had started recently.  Upon examination, the Veteran had weakness on his left side and decreased sensation on his right side at the T7-9 level, which was noted to be suggestive of cervical canal stenosis, hemicord section, or peripheral neuropathy.  

Further testing including a thoracic spine MRI, an EMG of the Veteran's lower extremities, and blood tests were negative for abnormalities.  A lumbar puncture on March 24, 2006, revealed that the Veteran had a normal white blood cell count, no oligoclonal banding, but had elevated protein levels.  It was determined that the Veteran's findings were most consistent with Guillain-Barre syndrome.  He was transferred to the neurology department on March 25, 2006, and intravenous immunoglobulin (IVG) therapy was started on March 26, 2006, after it was determined that his immunoglobulin levels were within normal limits.  The Veteran was noted to tolerate IVG therapy with no adverse side effects, but only minimal improvement in his lower extremity strength and tingling sensations.  He received his last IVG treatment on April 4, 2006.  

Upon repeated testing, the MRI of the Veteran's thoracic spine remained unchanged but MRIs of his brain and thoracic cord revealed a cervical cord lesion with increased T2 signal consistent with transverse myelitis or a spinal cord infarction.  As it was determined that there was no way to differentiate between transverse myelitis and a spinal cord infarction, the Veteran was given five doses of intravenous Solumedrol as treatment for possible transverse myelitis.  The Veteran was also started on a prophylactic proton-pump inhibitor and insulin.  After starting treatment, the Veteran had marked improvement and objectively more strength on physical examination.  The Veteran was discharged on April 9, 2006.   

Post-discharge follow up records from October 2006 to April 2008 noted that the Veteran was progressively recovering but continued to have tingling in his groin and legs, instability walking, pain and weakness in his hips and knees, and fatigue.  He no longer required a cane for walking but continued to use it as a fall precaution.  An October 2009 primary care record noted that the Veteran was depressed at times because he was no longer able to do some of things he wanted due to his transverse myelitis.  An April 2010 neurology consultation note indicated that the Veteran reported decreased balance, a non-distressing mild burning sensation in his right thigh, decreased left leg sensation, and left leg weakness.  The Veteran noted that his symptoms had been stable for over a year, with the exception of possibly feeling more imbalanced.  The Veteran indicated that he frequently used a cane, but denied falling.  Upon physical examination, the Veteran's muscle strength was 5/5 in his upper extremities and right lower extremity and 4/5 in his left lower extremity.  He was noted to drag his left lower extremity while walking.  Physical therapy was recommended to improve the Veteran's stability.  An October 2010 treatment record noted the Veteran's history of transverse myelitis but indicated that he was grossly stable and declined further physical therapy. 

The Veteran submitted excerpts from an article on transverse myelitis published by Oyster Healthcare Communications Limited.  The article indicates that early diagnosis and treatment of transverse myelitis is important in preventing greater permanent damage.  The article also states that treatment includes high-dose IV corticosteroids followed by oral steroids.

In March 2014, the Veteran's record was reviewed by a neurologist at the University of Massachusetts Medical School.  The neurologist noted that the Veteran's outpatient neurology and physical therapy evaluations indicate that the Veteran had persistent mild left leg weakness, which required use of an appliance to help with walking.  The neurologist also noted the Veteran's assertion that he could not work and needed assistance walking.  After reviewing all the evidence of record, the neurologist concluded that the Veteran had developed acute partial transverse myelitis in March 2006.  The diagnosis of this condition was delayed from March 20, 2006 until April 4, 2006, when a cervical MRI indicated findings consistent with transverse myelitis.  At which time, he was prescribed Solumedrol, a medication typically used to treat transverse myelitis.  

The neurologist opined that the delay in diagnosing and treating the Veteran did not affect his long-term outcome.  He explained that the natural history of acute transverse myelitis is quite variable.  In support of this opinion, the neurologist noted that the National Institute of Neurological Disorders and Stroke Fact Sheet (Fact Sheet) on transverse myelitis indicated that approximately 1/3 of patients end up with little or no disability, 1/3 of patients end up with moderate disability, and 1/3 end up with severe disability.  The neurologist stated that those outcome statistics were also supported by an article in the Journal of Neurology.  

The neurologist stated that the Veteran appeared to be in the middle group of patients with moderate disability.  He noted that the Fact Sheet also indicated that, despite widespread use, corticosteroids, such as Solumedrol, are not of proven value in improving deficits outcomes, a conclusion also supported by the American Academy of Neurology.  Accordingly, it was his opinion that the delayed diagnosis and treatment of this Veteran's partial transverse myelitis was unlikely, less than 50 percent probability, to have contributed to his subsequent long term deficits.  In other words, the doctor's opinion was that the Veteran did develop myelitis, but that the course of that disease was not worsened by any delay in treatment by VA or any kind of treatment provided by VA.

After reviewing all the evidence of record, the Board finds that the March 2014 neurological opinion is the most probative evidence of record.  After reviewing the entire claims file, the neurologist rendered a negative opinion that was consistent with the evidence of record and was well supported by adequate rationale, including citations to peer reviewed medical research studies.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (noting that factors for assessing the probative value of a medical opinion include the medical expert's access to the claims file and the thoroughness and detail of the opinion).  

The Board is cognizant of the treatise evidence submitted by the Veteran.  Medical treatise evidence can, in some circumstances, constitute competent medical evidence.  See Wallin v. West, 11 Vet. App. 509, 514 (1998); see also 38 C.F.R. § 3.159(a)(1) (2013) (noting that competent medical evidence may include statements contained in authoritative writings such as medical and scientific articles and research reports and analyses).  Similarly, medical treatise evidence could "discuss [] generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least a plausible causality based upon objective facts."  Mattern v. West, 12 Vet. App. 222, 229 (1999).  However, the treatise evidence submitted by the Veteran is general in nature, does not contain any information or analysis specific to his case, nor does it cite to any research studies.

The Board acknowledges the Veteran's assertions that he was misdiagnosed, treated for a condition he did not have, namely Guillain-Barre syndrome, and that if he had been diagnosed and treated correctly for transverse myelitis he would have suffered less debilitating residual effects.  While the Veteran is competent to report his symptoms and the onset of those symptoms, as a layperson, he is not competent to opine that he incurred additional disability because of a delay in diagnosing and treating his transverse myelitis.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining that a veteran is competent to provide a diagnosis of a simple conditions such as a broken leg, but not competent to provide evidence as to more complex medical questions).

The Board concludes that most probative evidence of record is against finding that the Veteran has incurred an additional disability as a result of VA's delay in diagnosis and treating the Veteran's condition.  In the absence of an additional disability proximately caused by VA's actions, regardless of whether such actions were proper or improper, the Veteran's claim for compensation under 38 U.S.C.A. § 1151 (West 2002) must be denied.  



ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of transverse myelitis is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


